Citation Nr: 1530879	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis of the left hip (left hip disability), rated as 10 percent disabling prior to March 30, 2012, 100 percent disabling from March 30, 2012 to April 30, 2013, and as 30 percent disabling thereafter.  

2.  Entitlement to increased rating for peripheral vascular disease of the bilateral lower extremities, rated a noncompensable.    

(The issue of entitlement to an increased rating for fibromyalgia is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to May 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that there is a November 2002 appointment of individual as claimant's representative (VA Form 21-22) reflecting that Paralyzed Veterans of America is the Veteran's representative.  However, there is also a June 2013 appointment of individual as claimant's representative (VA Form 21-22a) reflecting representation by a private attorney regarding the Veteran's claim for an increased rating for fibromyalgia.  The Board is therefore issuing a separate decision with regard to that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there appears to be outstanding evidence pertinent to the appeal.  Specifically, the Veteran's February 2012 VA examination noted that the Veteran received treatment at Coastal Pain Center in Myrtle Beach, South Carolina, Coastal Therapy in Little River, South Carolina, and from Dr. McCarthy.  Additionally, VA treatment records dated November 2011 through January 2012 indicated that the Veteran had received fee-basis physical therapy from Human Performance and Wellness.  While the VA treatment records noted that the Veteran's fee-based physical therapy records had been received, they have not been associated with his claims file.  The January 2012 VA treatment record also noted that another fee-basis request was pending.  Lastly, insurance payment records submitted by the Veteran indicate that he received physical therapy at Loris Community Hospital between March 2010 and September 2010.  A review of the record reveals that the aforementioned private treatment records have not been associated with the claims file.  On remand, reasonable efforts must be made to obtain all outstanding private treatment records.  

The Veteran was most recently provided VA examinations for his left hip disability and peripheral vascular disease in February 2012.  

In a May 2015 correspondence, the Veteran's representative asserted that the most recent peripheral vascular disease examination was inadequate.  Specifically, she noted that the examiner indicated that the Veteran had no artery or vein diagnosis, and failed to conduct ankle/brachial indexes or address the presence of stasis pigmentation or eczema of the Veteran's right lower extremity.  After a review of the examination report, the Board agrees that it is inadequate for adjudicating the Veteran's peripheral vascular disease claim.  Accordingly, a remand is warranted to provide the Veteran an adequate VA examination to assess the nature and severity of his service-connected peripheral vascular disease. 

With regard to the Veteran's left hip disability, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when the Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Treatment records from Strand Orthopedics indicated that the Veteran had a left total hip replacement performed in March 2012.  Accordingly, the Board finds that the severity of the Veteran's left hip disability has changed since his last VA hip examination in February 2012.  Thus, a new examination is needed to evaluate the current nature and severity of the Veteran's left hip disability.  
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from November 2012 to present, to include all fee-basis physical therapy from Human Performance and Wellness.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to his disabilities on appeal, to include treatment records from Coastal Pain Center, Coastal Therapy, Dr. McCarthy, and physical therapy records from Loris Community Hospital.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The AOJ must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Thereafter, schedule the Veteran for a VA examination to assess the nature and severity of his left hip disability.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

4.  Thereafter, schedule the Veteran for a VA examination to assess the nature and severity of his peripheral vascular disease of the bilateral lower extremities.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies, should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examiner should reconcile his or her opinions with the examination reports of record, and address the presence and significance of stasis pigmentation or eczema.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




